Citation Nr: 1615958	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service connected chronic lumbosacral strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had service from June 1978 to September 1978 and from December 1990 to June 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans Louisiana, which, inter alia, continued the 10 percent rating assigned for the Veteran's service-connected lumbosacral strain and denied service connection for right leg pain and spasms. 

In May 2014, the Board remanded the claims for further development. 

In a December 2014 rating decision, the Appeals Management Center (AMC) granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating, effective July 31, 2014.  In a January 2014, notice of disagreement, the Veteran stated that the effective date should have been May 28, 2009.  In a March 2015 rating decision, the RO determined that a clear and unmistakable error had been made and entitlement to an earlier effective date for service connection of right lower extremity radiculopathy was granted; therefore, a 10 percent evaluation was assigned effective May 28, 2009.  As the December 2014 and March 2015 rating decisions now represent a full grant of the benefit sought in regards to the Veteran's right lower extremity, this matter is no longer on appeal.  The remaining issue is as stated on the cover page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2014 correspondence, VA requested additional evidence from the Veteran and asked him to complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA could obtain treatment information or to submit the information himself.  In response, in June 2014, the Veteran submitted a completed VA Form 21-4142 requesting treatment records from Dr. D. Vermaelen of Vermaelen Chiropractic (located at 503 N. Main St. Marksville, LA 71351) dated from 2009 through the present regarding treatment for his low back.  However, there is no indication in the record that VA attempted to obtain such records and the record is not clear as to whether or not the records are unavailable.  Although VA received undated correspondence from Dr. S. Vermaelen of Marksville Chiropractic Clinic (located at 503 N. Main St. Marksville, LA 71351) as recently as July 2010; treatment records were not associated with the correspondence.  Thus, on remand, attempts to obtain those identified private records, as well as any other identified private treatment records and any relevant ongoing VA treatment records dated since February 2014 should be accomplished and those records should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Once all outstanding treatment records have been obtained, if there is any evidence of a worsening of the service-connected chronic lumbosacral strain, provide a new VA examination to assess the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since February 2014, from the Alexandria VA Medical Center (VAMC) in Louisiana, or any other identified VA facility.

2.  Ask the Veteran to complete and return another VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for his low back disability, to include treatment records from Dr. D. Vermaelen of Marksville Chiropractic Clinic/Vermaelen Chiropractic located at 503 N. Main St. Marksville, LA 71351.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  

3.  After taking any additional development warranted in light of the actions above, including an updated VA examination on the increased rating claim if additional outpatient records secured reflect a worsening of the low back condition, readjudicate the remaining claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






